Citation Nr: 1243938	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for right lower extremity neuropathy, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher initial evaluation for left lower extremity neuropathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had requested a Board hearing in March 2007, but he withdrew his hearing request in October 2011.  In January 2012, the Board decided other issues which were then on appeal and remanded the issues currently on appeal to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have or nearly approximate moderate incomplete paralysis of his right lower extremity external popliteal or sciatic nerve.  

2.  The Veteran does not have or nearly approximate moderate incomplete paralysis of his left lower extremity external popliteal or sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2012).

2.  The criteria for a disability rating in excess of 10 percent for left lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in October 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO granted service connection for the disabilities at issue in April 2005, mooting any further notice requirements.  Id.  The Board notes that the RO provided the Veteran with rating criteria for the disabilities at issue in January 2007. 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran the opportunity to give testimony before the Board, and examined the Veteran for the disabilities at issue in January 2005, January 2009, and February 2012, providing all information necessary to rate the disabilities.  The examinations were therefore adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, an evaluation of 10 percent is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 30 percent rating requires severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation is warranted for complete paralysis of the external popliteal nerve, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

Ratings of 10, 20, and 40 percent are warranted for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve, under Diagnostic Code 8520.  The external popliteal nerve is part of/branches off from the sciatic nerve.

Under 38 C.F.R. § 4.40 (2012), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2012), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered all of the evidence of record, including any currently stored on Virtual VA (VA's electronic data storage system, where no relevant evidence was found).  On VA examination in January 2005, the Veteran reported a progressive loss of strength in his legs, and numbness and a tingling sensation in his feet.  On examination, he walked with a normal gait and it was not unsteady or unpredictable.  There was no evidence of atrophic skin changes in his extremities.  His motor strength was within normal limits at 5/5 in his lower extremities, and there was no evidence of muscle atrophy.  Deep tendon reflexes were 1+ in his ankles.  The diagnosis was peripheral diabetic neuropathy affecting the lower extremities.  

On VA evaluation in January 2007, the Veteran was noted to have left foot slap and weakness on examination, with no focal or neurological findings.  Etiology could be L5 radiculopathy verses peroneal neuropathy.  

On VA examination in January 2009, the Veteran complained of peripheral neuropathy in both lower extremities with left lower extremity muscle weakness and footdrop.  Clinically, his posture was erect and his gait was normal and he got in and out of a chair without difficulty and was able to climb onto and off of an examination table without difficulty.  He had decreased sensation in his feet, and there was decreased motor in his left lower leg with footdrop.  Reflexes were 2+ bilaterally.  The assessments included diabetes mellitus with peripheral neuropathy.

The Board remanded the case to the RO in January 2012 for a VA examination with the examiner to discuss the relation of any left foot drop to the Veteran's service-connected neuropathy, and for an opinion as to whether the neuropathy of each lower extremity more nearly approximated mild, moderate, or severe incomplete paralysis.  

On VA examination in February 2012, the Veteran complained of mild constant pain in his right and left lower extremity.  He denied intermittent pain, paresthesias, and dysesthesias in his lower extremities, and reported mild numbness in them.  On examination, his strength was 5/5 for knee extension and flexion bilaterally, and for right ankle dorsiflexion, and 4/5 for left ankle dorsiflexion.  Reflexes were absent at the knees and ankles.  Light touch was normal in the knees/thighs and ankles/lower legs, and decreased bilaterally in the feet/toes.  Position sense and cold sensation were normal in the lower extremities, and the Veteran had no muscle atrophy or trophic changes.  The examiner concluded that the Veteran had a normal sciatic nerve on the right, normal femoral nerves bilaterally, and mild incomplete paralysis of the sciatic nerve on the left.  The examiner found that the Veteran's left footdrop was due to his chronic L5 radiculopathy and was not related to his diabetic neuropathy.  

Based on the evidence, the Board concludes that the Veteran does not meet the schedular criteria for a 20 percent rating for his right or left lower extremity neuropathy under Diagnostic Code 8521 or 8520.  He does not have or nearly approximate moderate incomplete paralysis of his right or left external popliteal or sciatic nerve.  He has had a normal gait with no functional impairment shown on ambulating or when getting into or out of a chair or on and off an examination table, and there is no evidence of muscle atrophy.  His muscle strength is 5/5 except for left ankle dorsiflexion, which is 4/5.  While he has decreased sensation in his right foot, he does not have decreased right lower extremity motor or footdrop, and there is no right lower extremity muscle atrophy.  While he also has left footdrop, the preponderance of the evidence indicates that this is not due to his diabetic neuropathy.  Instead, it appears to be related to his chronic L5 radiculopathy, as this is what the examiner in 2012 indicated, and there is no competent medical evidence of record to the contrary.  

Moreover, the examiner in 2012 found that for the right lower extremity, the Veteran had normal sciatic and femoral nerves, and that for the left lower extremity, he had a normal femoral nerve and only mild incomplete paralysis of the sciatic nerve.  The findings throughout the course of the claim, including the muscle strength, functional ability, and lack of atrophy, indicate that no more than 10 percent ratings are warranted for the neuropathy of the left and right lower extremity, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  Moderate incomplete paralysis of either the left or right external popliteal or sciatic nerve is not present or nearly approximated.  The Veteran indicated in March 2007 that 20 percent ratings are warranted as he has sought a prosthetic device to assist his ankle due to his foot flopping down and needing support, and that his conditions are moderate.  However, he has not provided any support for his assertion, and the conclusions of the examiner in 2012 are found to be more probative, as he considered detailed examination findings in rendering them and has medical expertise, whereas the Veteran does not.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

The Board has considered rating the disabilities at issue under other Diagnostic Codes, but finds that no other Diagnostic Codes are appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

Extraschedular consideration

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Rice considerations

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran applied for a TDIU rating in June 2005.  In doing so, he alleged that a number of service-connected disabilities, including right and left lower extremity peripheral neuropathy, combined to render him unemployable.  The RO denied TDIU in June 2006, and informed him of his appeal rights at that time.  This was after the Veteran had commenced his appeal of the issues of the ratings to be assigned for right and left lower extremity neuropathy.  The Veteran did not disagree with the RO's June 2006 determination denying TDIU.  Since then, he has made no assertions that the disabilities at issue render him unemployable, either by themselves or in combination with other service-connected disabilities.  In light of the above, the Board finds that the issue of entitlement to a TDIU was already decided, was not appealed, and is not reasonably raised at this time.  


ORDER

A disability rating in excess of 10 percent for right lower extremity neuropathy is not warranted.  

A disability rating in excess of 10 percent for left lower extremity neuropathy is not warranted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


